UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4456


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KRISHNA PILLAI BALAKRISHNAN NAIR,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00177-CMH-5)


Submitted:    February 13, 2009             Decided:   March 4, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, II, IWEANOGE LAW CENTER, Washington, D.C., for
Appellant.    Chuck Rosenberg, United States Attorney, Daniel
Joseph Grooms, III, Edmund P. Power, Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Krishna      Pillai      Balakrishnan          Nair    appeals     his

conviction based on his guilty plea to one count of engaging in

a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d)

(2006).    Two months after entering his plea, Nair filed two

motions to withdraw his plea.            Following an evidentiary hearing,

the district court denied Nair’s motions and sentenced him to

twelve months and one day of imprisonment.                  Nair timely noted

his appeal.

           On appeal, Nair first claims that, during his plea

hearing, the district court failed to inquire into whether he

was under the influence of any medications or drugs that might

have   affected   his   ability    to    enter    a   voluntary   plea.     Nair’s

claim is without merit.      When informed that a defendant is under

the influence of medication, a district court must make further

inquiry   during     the   Rule     11       proceeding    to    determine     the

defendant’s competence to plead guilty.               United States v. Damon,

191 F.3d 561, 564 (4th Cir. 1999).                    Nothing in the Rule 11

transcript indicates Nair was under the influence of medication

or that he was impaired.          Additionally, neither Nair’s attorney

nor the district court observed any potential impairment during

Nair’s plea hearing.       Accordingly, the district court did not

err in failing to question Nair to ascertain whether he was

under the influence of drugs or medication.

                                         2
               Nair also claims the district court erred in denying

his motions to withdraw his guilty plea.                          This court reviews a

district      court’s      refusal     to     allow   a     defendant     to    withdraw   a

guilty plea for abuse of discretion.                        United States v. Wilson,

81 F.3d 1300, 1305 (4th Cir. 1996).                    A defendant may withdraw a

guilty plea before sentence is imposed if “the defendant can

show    a    fair    and    just     reason    for    requesting        the    withdrawal.”

Fed. R. Crim. P. 11(d)(2)(B).                      This court has established six

factors to be considered in granting or denying a motion to

withdraw a guilty plea.                United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).

               Our review of the record leads us to conclude that

Nair failed to present credible evidence that his plea was not

knowing and voluntary.               The remaining Moore factors also do not

weigh in favor of granting Nair’s motion to withdraw his guilty

plea.        Nair    fails      to   establish       that    he   did    not    have   close

assistance of competent counsel, and he cannot credibly assert

legal       innocence      as   he   stipulated       to    the    statement      of   facts

during      his     plea   hearing     and     admitted      during     the     evidentiary

hearing to committing the acts in the statement of facts that

supported his plea agreement.                 Finally, the delay between Nair’s

plea and the filing of his motions does not weigh in favor of

granting his motions to withdraw, particularly in light of his



                                               3
failure   to   present   credible   evidence   that   his   plea   was   not

knowing or voluntary.

           Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    4